         Case 1:20-cr-01707-KWR Document 8 Filed 11/17/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

        UNITED STATES OF AMERICA,                      )
                                                       )
        Plaintiff,                                     )
                                                       )
        vs.                                            )     1:20-cr-1707
                                                       )
        THOMAS WABNUM,                                 )
                                                       )
        Defendant.                                     )


                                ENTRY OF APPEARANCE

       COMES NOW, Meredith M. Baker of the Law Office of Meredith Baker LLC, and

Wayne Baker, of the Law Office of Wayne Baker hereby enter their appearance on behalf of the

Defendant in the above-captioned case.

                                          Respectfully submitted,

                                          Meredith M. Baker
                                          Meredith M. Baker
                                          Attorney for the Defendant
                                          P.O. Box 7415
                                          Albuquerque, NM 87194
                                          Tel: (505) 697-1900
                                          meredithbaker@meredithbakeresq.com

                                          Wayne Baker
                                          Wayne Baker, Esq.
                                          14112 Piedras Road, NE
                                          Albuquerque, NM 87123-2323
                                          (505) 652-4222

I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court on
November 23, 2020, using the CM/ECF system which will send notification to the government.
Meredith Baker
Meredith Baker, Esq.
